The information in this case charged George James, Ernest Lee and David Clark with having in their possession, in Oklahoma county, on the 18th day of January, 1939, 67 pints and one quart of whisky and gin, with the unlawful intent to sell the same. The defendants, George James and Ernest Lee, having waived a jury trial, were jointly tried and convicted. The defendant, George James, was sentenced to pay a fine of $75 and be confined in the county jail for 30 days. *Page 432 
An appeal from this judgment was taken by filing in this court July 12, 1939, petition in error with case-made and proof of notice.
No briefs have been filed and no appearance for oral argument made.
Where the defendant appeals from a judgment of conviction, and no briefs in support of the petition in error are filed, and no appearance for oral argument made, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in the admission or rejection of testimony. This court will examine the record for jurisdictional errors, and, no fundamental error appearing, the judgment will be affirmed.
We have examined the record and find the information sufficient and the evidence is amply sufficient to sustain the judgment and sentence. On the record before us we have discovered no error which would warrant a reversal of the judgment, and it appears that the defendant was accorded a fair trial. The judgment of the lower court is accordingly affirmed.